Citation Nr: 1119148	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1981 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In December 2009, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Here, the Veteran claims that he currently has a low back disorder that is related to his military service.  He reports that he injured his back in service during a motor vehicle accident and again while weight training.  According to the Veteran, he has continued to experience low back symptomatology ever since his military service.  The Veteran claims that his low back disorder was further aggravated during a post-separation motor vehicle accident.  It is his contention that his current low back disorder is related to his in-service injuries and, as such, service connection is warranted.

The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as arthritis, may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records show that he was treated for low back symptomatology during his military service.  A January 1982 service treatment record documents his report of low back pain due to a motor vehicle accident; he was diagnosed with left low back pain.  He later reported having low back pain in September 1982 after lifting a heavy object in the weight room; following a clinical assessment, he was diagnosed with a lumbar strain.  A November 1982 service treatment record shows that he was assessed as having low back pain, possibly secondary to sacroiliac joint arthralgia.  The September 1983 separation report of medical examination shows that the clinical assessment of the Veteran's spine was generally normal.

The Veteran's post-separation VA medical treatment records show intermittent treatment for his low back symptomatology.  Of particular note is a September 2005 treatment record that includes an assessment of degenerative disc disease of the lumbar spine with exacerbation.  Overall, these records are negative for a medical opinion as to the etiology of the Veteran's low back symptomatology.

The Board notes that to date, the Veteran has not been afforded a VA examination for the claimed low back disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. 
§ 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

Given the service treatment records showing treatment for low back symptomatology, the current treatment for his low back disorder, and the Veteran's competent reports of an in-service injuries and his competent lay statements regarding the continuity of his low back symptomatology, the Board finds it necessary to provide the Veteran with an appropriate VA examination in so as to determine whether his current low back disorder is related to his active duty service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

The Veteran also testified at his Board hearing that he had sought treatment throughout the years since his service discharge and that a physician had related his current back disorder to his military service.  Additionally, he indicated that he current receives treatment through the VA healthcare system.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service and to submit any treatment records or statements addressing the etiology of his back disorder.  Thereafter, any identified records, to include those from the Little Rock, Arkansas, VA Medical Center dated from February 2007 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service and to submit any treatment records or statements addressing the etiology of his back disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Little Rock, Arkansas, VA Medical Center dated from February 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his low back disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The examiner must identify all low back disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed low back disorder is etiologically related to the Veteran's military service, to include any reported low back symptomatology documented in the Veteran's service treatment records.  The examiner should also indicate whether the Veteran had arthritis of the back within one year of his service separation in October 1983 and, if so, s/he should describe the manifestations. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his low back disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


